 In the Matter Of PORTLAND IRON WORKSandWILLAMETTE LODGE#63, INTERNATIONALASSOCIATIONOF MACHINISTS,AFFILIATED WITHTHE AMERICANFEDERATION OF LABORCase No. R-1719-DecidedMarch11, 1940PatternsforMachineryandMachinePartsManufacturing Industry--Investigation of Representatives:stipulationbetween Company,PetitioningUnion, andBoard as toBusinessof the Company, the questionconcerningrepresentation,theappropriateunit,and direction of election-ElectionOrderedMr. Thomas P. Graham,for the Board.Cllr.Robert L. Sabin,of Portland, Oreg., for the Company.Mr. Guy Kennedy,of Portland, Oreg., for the I. A. M.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 28, 1939, Willamette Lodge #63, International As-sociation of Machinists, affiliated with the American Federation ofLabor, herein called the Union, filed with the Regional Director forthe Nineteenth Region (Seattle, Washington) a petition alleging thata question affecting commerce had arisen concerning the represen-tation of employees of Portland Iron Works, Portland, Oregon,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Jan-uary 22, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On January 25, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and21 N. L. R. B, N o. 45491 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union.Pursuant to the notice, a hearing was held on February5, 1940, at Portland, Oregon, before Patrick H. McNally, the TrialExaminer duly designated by the Board.The Board and the Com-pany were represented by counsel, the Union by its business repre-sentative, and all participated in the hearing.The Company movedto dismiss the petition for lack of jurisdiction.The Trial Examinerdid not rule on this motion. It is hereby denied.Full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.A stipulation, dated February 5, 1940, and signed by the Company,the Union, and counsel for the Board, was amended at the hearingand introduced in evidence. It reads as follows :Portland IronWorks, a corporation, hereinafter called the"Company", by and through its attorneys, Malarkey, Sabin &WillametteLodge#63, International . As-sociation of Machinists, affiliated with the American FederationofLabor, hereinafter referred to as the "Union", by andthrough its representative,Guy Kennedy, and Thomas P.Graham, Jr., Regional Attorney for the Nineteenth Region ofthe National Labor Relations Board, hereby stipulate and agreethat:IUpon a petition duly filed by the Union on December 29,1939, the National Labor Relations Board on January 22, 1940,directed that an investigation of bargaining representative bemade pursuant to Section 9 (c) of the National Labor RelationsAct.Upon authorization by the Board, the Regional Directorfor the Nineteenth Region issued a notice of hearing on January25, 1940.In a petition filed by the Union, it was stated thattheCompany's representative refused to bargain with theUnion until proof was furnished through the National LaborRelations Board that the Union represented a majority of theCompany's employees in the proper unit.The Company andthe Union hereby agree that this stipulation may be introducedin the proceedings herein and filed with the Chief TrialExaminer of the National Labor Relations Board at Washing-ton, D. C., as part of the record herein.IIIt is hereby further stipulated and agreed that the PortlandIron Works is a corporation incorporated under the laws of the PORTLAND IRON WORKS493State of Oregon in the year 1888; and that the Company has itsprincipal place of business and office in the City of Portland;Oregon.The Company is engaged primarily in the manufac-ture of patterns for machinery, repairing machinery, manufac-turingmachine parts and castings.The approximate grossrevenue of the Company for the year 1939 was $129,957.82, ap-proximately 86% of said amount being derived from sales andservices in the State of Oregon and 14% from sales in the StatesofWashington, California, Pennsylvania and other States. Itsraw materials are principally coke, used for fuel in its plant,and pig iron purchased from stocks held in the State of Oregonby persons and corporations who have brought the same intosaid State from other States or foreign nations.The total costof raw, materials, purchased during the year 1939 was approxi-mately $30,000.00.IIIIt is further stipulated and agreed that Willamette Lodge#63, International Association of Machinists, affiliated with theAmerican Federation of Labor, is a labor organization withinthe meaning of Section 2 (5) of the National Labor RelationsAct.IVIt is further stipulated and agreed that all persons employedby the Company at its Portland, Oregon, plant, with the ex-ception of office employees, full time watchman, and supervisorypersonnel, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.VIt is further stipulated and agreed that no labor organizationwith the exception of Willamette Lodge #63, International As-sociation of Machinists, affiliated with the American Federationof Labor, is claiming to represent any of the employees in theabove described unit; that no demands have been made by anyother union, except International Moulders' Union, Local No139,which said Local has waived its right, if any, to be therepresentative for collective bargaining of all or any of theemployees of the Company, and that there are no existing laboragreements between the Company and any unions. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDVIIt is further stipulated and agreed that in the event theNational Labor Relations Board should issue an order anddirection of election based upon this stipulation, those eligibleto vote in such election are the following named employees, allof whom appear on the pay-roll at the present time :Frank AndersonH. AndersonThomas BallA. BeckmanA. C. BergmanHomer CasonJack DavisRobert DickieR.W. DoserGeorge FoersterJas. GalatiJack GeorgeEmil HarrGeorge HartmanVIIL. J. HaymanM. HiteCarl KetchumMarion KyleMatt LakoC. F. Maden0. MichelsenH. RothenbergerJoe RussellGeorge SchaferGeorge StephensonW. P. ThokeCarl ThompsonFrank WillmaserIt is further stipulated and agreed that a substantial numberof the employees named in the preceding paragraph have desig-nated the Union as their agency for the purpose of collectivebargaining.VIIIIt is further stipulated and agreed that a question has arisenconcerning the representation of the employees in the bargainingunit set forth in paragraph IV of this stipulation, in that theUnion claims to have been designated by a majority of theemployees in the unit set forth as above as representative forpurposes of collective bargaining within the meaning of theAct, and in that the Company has informed the Union that itdesires to have proof furnished it through the National LaborRelations Board that the Union represents a majority of theemployees in the above described unit before the Company willbargain with the Union.IXThe Company contends that it is not engaged in commerce asthat word is used and defined in the National Labor Relations PORTLAND IRON WORKS495Act or in a business affecting commerce, andthat the NationalLabor Relations Board is, therefore,without jurisdiction in thisproceeding,and reserves the rightto raise that question byappropriate motion in this proceeding and in suchother man-ner as the law permits;subject,however, tothat objection, it isfurther stipulated and agreed that the National Labor Re-lations Board may forthwith issue an order and direction ofelection based upon this stipulation.And the Company andthe Union waive the right to call witnesses and adduce furtherevidence.XThis stipulation shall be subject in all respects to the ap-proval of the National Labor Relations Board. If this stipu-lation is not approved by the National Labor Relations Boardit shall be of no force and effect and shall not be used as evi-dence against the parties hereto in any subsequent proceedingherein.XIThe entire agreement between all parties hereto is containedwithin the terms of this stipulation and there is no verbal agree-ment of any kind which varies,alters or adds to said stipulationin any respect.At the hearingthe business agent of International Moulders'Union, Local No. 139,confirmed the statement of waiver recited inparagraph V in the stipulation above, testifyingthat his organiza-tion was willing that the Union bargain for members of the afore-said organization employed at the Company's "plant.The Boardhereby approves the stipulation.During the course ofthe hearing,the Trial Examiner made several rulings on motions and objectionsto the admission of evidence.While the Company's objections tothe admission of evidence because of the stipulation were in the mainwell taken; the overruling of such objectionsby the TrialExaminerwas not prejudicial,since the Board has not givenweight to theevidence erroneously admitted.The rulings of the Trial Examinerare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is an Oregon corporation with its office and prin-cipal place of business at Portland, Oregon. It is engaged primarily 496DECISIONSOF NATIONAL LABORRELATIONS BOARDin the manufacture of patterns for machinery, machinery repairs,_and the manufacture of machine parts,and castings.The approxi-mate gross revenue of the Company for the year 1939 was $129,-957.82, about 86 per cent of which was derived from sales andservices in Oregon and 14 per cent from sales in Washington, Cali-fornia,Pennsylvania, and other States. Its raw materials, which-in 1939 amounted to $30,000, are principally coke, used for fuel initsplant, and pig iron.These raw materials are purchased inOregon from stocks previously brought into Oregon from other-States or foreign countries.II.THE ORGANIZATION INVOLVEDWillamette Lodge #63, International Associatioli lof Machinists,.isa labor organization affiliated, with the American Federation of-Labor.It admits to membership all persons employed by the Com-pany at its Portland, Oregon, plant, except office employees, full-time watchmen, and supervisory personnel.III.THE QUESTION CONCERNING REPRESENTATIONWe find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON-COMMERCEWe find that the question concerning representation which has.arisen in connection with the operations of the Company, describedin Section I above, has a close, intimate, and substantial relation to.trade, traffic, and commerce among the several States, and tends to,lead to labor disputes burdening and obstructing commerce and the-free flow of commerce.V.THE APPROPRIATE UNITWe find that all persons employed by the Company at its Portland,.Oregon, plant with the exception of office employees, full-time watch-men, and supervisory personnel constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insure-to employees of the Company the full benefits of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act. PORTLAND IRON WORKSVI.THE DETERMINATION OF REPRESENTATIVES497We find that an election by secret ballot is necessary to resolve thequestion concerning representation of employees of the Company.In the election which we shall direct employees of the Company atitsPortland, Oregon, plant whose names appear on Appendix Abelow shall be eligible to vote.Upon the basis of the above, findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAIN'1.A question affecting commerce has arisen concerning the repre-sentation of employees of, Portland Iron Works, Portland, Oregon,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All persons employed by the Company at its Portland, Oregon,plant with the exception of office employees, full-time watchmen,and supervisory personnel constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTEDthat, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Portland Iron Works, Portland, Oregon, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director forthe Nineteenth Region, acting in this matter as agent for the Na-tional Labor Relations Board and subject to Article III, Section 9,of saidRules andRegulations, among employees of the Companyat its Portland, Oregon, plant whose names are listed in AppendixA to determine whether or not said employees desire to be repre-sented byWillamette Lodge #63, International Association ofMachinists, affiliated with the American Federation of Labor, for thepurposesof collectivebargaining. 498DECISIONS OFFrank AndersonH. AndersonThomas BallA. BeckmanA. C. BergmanHomer CasonJack DavisRobert DickieR. W. DoserGeorge Foerster,Jas. GalatiJack GeorgeEmil HarrGeorge HartmanNATIONAL LABOR RELATIONS BOARDAPPENDIX "A"L. J. HaymanM. HiteCarl KetchumMarion KyleMatt LakoC. F. Maden0. MichelsenH. RothenbergerJoe RussellGeorge SchaferGeorge StephensonW. P. ThokeCarl ThompsonFrank Willmaser